Case 4:19-cv-11611-SDD-APP ECF No. 37, PageID.1110 Filed 02/02/21 Page 1 of 19




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 CEI GROUP, LLC,                                    Case No. 19- 11611
 a Michigan Limited Liability Company
                                                    Stephanie Dawkins Davis
       Plaintiff, and                               United States District Judge
           Counter-Defendant
 v.

 CEI COMPOSITE MATERIALS, LLC,
 a Michigan Limited Liability Company

      Defendant, and
          Counter-Plaintiff.
 _______________________________/

       OPINION AND ORDER GRANTING PLAINTIFF’S MOTION
           TO DISMISS COUNTERCLAIMS II AND III AND
       DENYING PLAINTIFF’S MOTION TO STRIKE (ECF No. 19)

I.    INTRODUCTION

      This is a trademark infringement dispute arising under sections 37 and 38 of

the Lanham Act, 15 U.S.C. §§ 1119 and 1120. Defendant CEI Composite

Materials, LLC (CEI Materials) alleges that plaintiff CEI Group, LLC (CEI Group)

fraudulently acquired its national trademark for the “CEI” mark regarding wall

panel installation services.

      CEI Group moves to dismiss CEI Material’s counterclaims II and III for

failure to state a claim. (ECF No. 19). Additionally, CEI Group moves to strike

the identification of its outside trademark counsel and signatory from CEI



                                         1
Case 4:19-cv-11611-SDD-APP ECF No. 37, PageID.1111 Filed 02/02/21 Page 2 of 19




Material’s counterclaims. (ECF No 19). The court held a hearing on the motion

on August 4, 2020 and took the matter under advisement. For the reasons set

below, the court GRANTS CEI Group’s motion to dismiss counterclaims II and III

and DENIES CEI Group’s motion to strike its trademark counsel and signatory’s

name from the record.

II.   FACTUAL BACKGROUND

      CEI Group is a Michigan-based, national commercial construction firm.

(ECF No. 16, PageID.243). CEI Group has specialized in commercial roofing

installation projects since 1969 and started providing exterior wall panel

fabrication and installation services in 1999. (ECF No. 16, PageID.243, 245). CEI

Group owns three federal trademarks for the “CEI” mark. (ECF No. 16,

PageID.246). The United States Patent and Trademark Office (USPTO) issued

CEI, Reg. No. 1,513,926 and CEI, Reg. No. 1,516,681 in 1988 for “installation of

roofing systems” and CEI, Reg. No. 5,805,215 (‘215 Registration) in 2019 for

“installation of siding and wall panels” to CEI Group. (ECF No. 16, PageID.246;

ECF No. 16-2, PageID.270; ECF No. 16-3, PageID.272; ECF No. 16-4,

PageID.273).

      CEI Materials is a national company that started in 2008 and provides wall

panel fabrication and installation goods and services under a “CEI” mark. (ECF

No. 23, PageID.746). Before the USPTO issued the ‘215 Registration, CEI



                                          2
Case 4:19-cv-11611-SDD-APP ECF No. 37, PageID.1112 Filed 02/02/21 Page 3 of 19




Materials received a letter demanding that it “cease and desist all use of any CEI

names or marks” from CEI Group’s trademark counsel on September 26, 2018.

(ECF No. 23, PageID.748). CEI Materials responded on October 4, 2018 that it

would not stop using the mark, stating that it is a “‘well-established’ company that

. . . ‘special[izes] in architectural panel system fabrication and installation

nationwide.’” (ECF No. 23, PageID.748).

       CEI Group applied to the USPTO for the ‘215 Registration on December 18,

2018. (ECF No. 23, PageID.748; ECF No. 17-2, PageID.369-71). In its USPTO

application, CEI Group’s trademark counsel signed an oath stating “[t]o the best of

[her] knowledge and belief, no other persons . . . have the right to use the mark in

commerce.” (ECF No. 23, PageID.748-49; ECF No. 17-2, PageID.372-73). The

USPTO published CEI Group’s trademark application on April 30, 2019, which

opened an objection period that closed on May 29, 2019. (ECF No. 17,

PageID.336; ECF No. 17-2, PageID.357-59). The USPTO issued CEI Group’s

‘215 Registration on July 16, 2019. (ECF No. 17, PageID.336; ECF No. 16-4,

PageID.273).

III.   DISCUSSION

       A.    12(b)(6) Motion to Dismiss

       In determining a motion to dismiss under Rule 12(b)(6), the court “must

construe the complaint in the light most favorable to the [nonmoving party] . . .



                                            3
Case 4:19-cv-11611-SDD-APP ECF No. 37, PageID.1113 Filed 02/02/21 Page 4 of 19




[and] accept all well-pled factual allegations as true.” League of United Latin Am.

Citizens v. Bredesen, 500 F.3d 523, 527 (6th Cir. 2007); see also Yuhasz v. Brush

Wellman, Inc., 341 F.3d 559, 562 (6th Cir. 2003). The complaint must provide “‘a

short and plain statement of the claim showing that the pleader is entitled to relief,’

in order to ‘give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.’” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). Moreover, the complaint

must “contain[] sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009).

      A claim has “facial plausibility” when the nonmoving party pleads facts that

“allow[] the court to draw the reasonable inference that the [moving party] is liable

for the misconduct alleged.” Id. at 678. However, a claim does not have “facial

plausibility” when the “well-pleaded facts do not permit the court to infer more

than the mere possibility of misconduct.” Id. at 679. The factual allegations “must

do more than create speculation or suspicion of a legally cognizable cause of

action; they must show entitlement to relief.” League of United Latin Am.

Citizens, 500 F.3d at 527. Showing entitlement to relief “requires more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will

not do.” Ass’n of Cleveland Fire Fighters v. City of Cleveland, 502 F.3d 545, 548

(6th Cir. 2007) (quoting Twombly, 550 U.S. at 555).



                                           4
Case 4:19-cv-11611-SDD-APP ECF No. 37, PageID.1114 Filed 02/02/21 Page 5 of 19




      B.     Rule 9(b) Heightened Pleading Standard

      For complaints alleging fraud, the heightened pleading standard in Rule 9(b)

applies. See Yuhasz v. Brush Wellman, Inc., 341 F.3d 559, 563 (6th Cir. 2003).

Rule 9(b) “does not mute the general principles . . . in Rule 8; rather the two rules

must be read in harmony.” Sanderson v. HCA-The Healthcare Co., 447 F.3d 873,

876 (6th Cir. 2006) (quoting Michaels Bldg. Co. v. Ameritrust Co., N.A., 848 F.2d

674, 679 (6th Cir. 1988)). Supreme Court case Leatherman v. Tarrant Cty.

Narcotics Intelligence Unit states that Rule 9(b) requires that “[i]n all averments of

fraud or mistake, the circumstances constituting fraud or mistake shall be stated

with particularity.” 507 U.S. 163, 168 (1993); see also Fed.R.Civ.P. 9(b). The

particularity requirement in Rule 9(b) requires “facts giving rise to a strong

inference that the [deceiving party] acted with the required state of mind.” Indiana

State Dist. Council of Laborers & Hod Carriers Pension & Welfare Fund v.

Omnicare, Inc., 583 F.3d 935, 943 (6th Cir. 2009).

      In essence, the heightened pleading standard requires that the complaint

1) “specify the statements that the [pleader] contends were fraudulent,” 2) “identify

the speaker,” 3) “state where and when the statements were made,” and 4) “explain

why the statements were fraudulent.” Doughterty v. Esperion Therapeutics, Inc.,

905 F.3d 971, 978 (6th Cir. 2018); see also Ind. State Dist. Council of Laborers &

Hod Carriers Pension & Welfare Fund v. Omnicare, Inc. 583 F.3d 935, 942-43



                                          5
Case 4:19-cv-11611-SDD-APP ECF No. 37, PageID.1115 Filed 02/02/21 Page 6 of 19




(6th Cir. 2009). The Sixth Circuit interprets 9(b) to require “at a minimum” . . . the

time, place, and content of the alleged misrepresentation on which [the deceived

party] relied; the fraudulent scheme; the fraudulent intent of the [deceiving party];

and the injury resulting from the fraud.” U.S. ex rel. Poteet v. Medtronic, Inc., 552

F.3d 503, 518 (6th Cir. 2009); see also United States ex rel. Bledsoe v. Cmty.

Health Sys., Inc., 501 F.3d 493, 504, 509 (6th Cir.2007). “Malice, intent,

knowledge, and other conditions of a person's mind may be alleged generally.”

Fed.R.Civ.P. 9(b); see also U.S. ex rel. Poteet 552 F.3d at 518.

      C.     Analysis

             1.    Fraud claim under 15 U.S.C. § 1120

      In its answer to the amended complaint and counter-complaint, CEI brings

four counterclaims, only two of which are at issue in the motion to dismiss: (1)

fraud under § 1120 of the Lanham Act; and (2) cancellation of CEI Group’s

trademark under § 1119 of the Lanham Act. (ECF No. 17, Counts II and III). CEI

Materials alleges that CEI Group committed fraud on the USPTO by failing to

disclose CEI Materials’ common law trademark rights concerning the CEI mark in

connection with the installation of wall panels. (ECF No. 17). More specifically,

CEI Materials says that before this lawsuit was initiated, it exchanged

correspondence with CEI Group, who demanded that CEI Materials immediately

cease and desist all use of any CEI names or marks for commercial roofing, wall



                                          6
Case 4:19-cv-11611-SDD-APP ECF No. 37, PageID.1116 Filed 02/02/21 Page 7 of 19




panel installation services, and any related goods or services. CEI Materials

refused and informed CEI Group that it was a well-established company

specializing in architectural panel system fabrication and installation nationwide.

(ECF No. 17, PageID.342). According to CEI Materials, CEI Group knowingly

failed to disclose the existence of CEI Materials or its common law rights to use

the CEI mark in connection with wall panel installations when it filed its

nationwide trademark application. (ECF No. 17, PageID.341-342). CEI Materials

alleges these are material facts and that if CEI Materials’ prior extensive use of the

CEI mark in connection with wall panel fabrication and installation had been

revealed to the USPTO, it would have jeopardized the application. Id.

      Under Section 38 of the Lanham Act, “any person who . . . procure[s]

registration in the Patent and Trademark Office of a mark by a false or fraudulent

declaration or representation . . . shall be liable in a civil action by any person

injured thereby for any damages sustained in consequence thereof.” 15 U.S.C.

§ 1120. The claimant must provide (1) “the false representation regarding a

material fact,” (2) “the registrant’s knowledge or belief that the representation is

false,” (3) “the intention to induce action or refraining from action in reliance on

the misrepresentation,” (4) “reasonable reliance on the misrepresentation,” and (5)

“damages proximately resulting from such reliance.” San Juan Prod., Inc. v. San

Juan Pools of Kansas, Inc., 849 F.2d 468, 473 (10th Cir. 1988); see also United



                                            7
Case 4:19-cv-11611-SDD-APP ECF No. 37, PageID.1117 Filed 02/02/21 Page 8 of 19




Phosphorus, Ltd. v. Midland Fumigant, Inc., 205 F.3d 1219, 1226 (10th Cir. 2000).

The knowing misrepresentation must be material. San Juan Prod., Inc. v. San

Juan Pools of Kansas, Inc., 849 F.2d 468, 473 (10th Cir. 1988). To succeed on a

fraud claim under the Lanham Act, the claimant must establish that the registrant

“knowingly [made] a false, material representation with the intent to deceive” the

USPTO. In re Bose Corp., 580 F.3d 1240, 1245 (Fed. Cir. 2009).

      The only purportedly fraudulent statement identified by CEI Materials is

CEI Group’s statement on the application that:

             To the best of the signatory’s knowledge and belief, no
             other persons, except, if applicable, concurrent users,
             have the right to use the mark in commerce, either in the
             identical form or in such near resemblance as to be likely,
             when used on or in connection with goods/services of
             such other persons, to cause confusion or mistake, or to
             deceive.

(ECF No.17, PageID.341, 348, ¶¶ 71, 88). CEI Group contends that the counter-

complaint does not contain facts that would support a conclusion that CEI Group

lacked a good faith belief that its use of the CEI marks was senior to another user

or that another user has a “right” to use the mark in commerce. CEI Group

maintains that it was not legally obligated to disclose the existence of CEI

Materials, which is a junior user, lacking any clearly established trademark rights.

      In support of its argument, CEI Group relies primarily on Lucky’s Detroit,

LLC v. Double L, Inc., 2010 WL 11545391 (E.D. Mich. Oct. 1, 2010) (Zatkoff, J.).



                                          8
Case 4:19-cv-11611-SDD-APP ECF No. 37, PageID.1118 Filed 02/02/21 Page 9 of 19




In Lucky’s, the defendant alleged that the plaintiff infringed its registered

trademark rights in the mark “Lucky’s.” The plaintiff sought a declaratory

judgment that the defendant committed fraud on the USPTO by submitting a false

declaration. There, the plaintiff alleged that the defendant was aware of third-party

uses of the term “Lucky’s” at the time the defendant filed the application to

register its “Lucky’s” mark and when the defendant renewed that registration. Id.

at *3. According to the plaintiff, the defendant’s declaration was a willful false

statement because the defendant did not disclose the alleged third-party use of the

mark. Id. The court granted the defendant’s motion to dismiss the fraud claim,

concluding that fraud under 15 U.S.C. § 1120: (1) “occurs when an applicant

knowingly makes false, material representations of fact in connection with his

application,” and (2) “can only be found if there is ‘a willful intent to deceive.’”

Id. (citations omitted). Regarding disclosure of third party uses of the same or

similar marks, the court reiterated that generally “[a] registration applicant has no

duty to investigate and report to the PTO all other possible users of the same or

similar mark.” Id. (citing Whirlpool Props., Inc. v. LG Elecs. U.S.A., Inc., 2005

WL 3088339, at *25 (W.D. Mich. Nov. 17, 2005). However, willful intent to

deceive may be found “if the senior user is aware of conflicting rights of a junior

user, which are clearly established, and does not disclose such conflicting rights [to

the USPTO].” Lucky’s Detroit, 2010 WL 11545391 at *3. “Conflicting rights are



                                           9
Case 4:19-cv-11611-SDD-APP ECF No. 37, PageID.1119 Filed 02/02/21 Page 10 of 19




 clearly established ‘by a court decree, by the terms of a settlement agreement, or

 by a registration.’” Id. (citations omitted). In Lucky’s, the court concluded that the

 plaintiff failed to allege any facts that any of the third parties had clearly

 established rights when the defendant applied for or renewed its trademark. Id.

 Further, the plaintiff failed to show that the defendant “knew such [alleged] use of

 the mark was senior to Defendant’s filings or that Defendant did not believe in

 good faith it was the senior user.” Id. Accordingly, the court determined that the

 plaintiff did not plead sufficient facts to show that the defendant’s declaration was

 a false or fraudulent statement. Id.

       CEI Group contends that the circumstances here are on all fours with

 Lucky’s. CEI Group’s ‘215 Registration states a date of first use of “CEI” for

 installation of siding and wall panels in 1999. CEI Materials was not organized

 until 2008 and thus could not have used any CEI mark until years after CEI

 Group’s first use of the mark for siding and wall panel installation services. CEI

 Group maintains that its cease and desist letter shows that it believed in good faith

 that it was the owner and senior user of the mark CEI when it applied for the

 trademark. CEI Group also argues that it did not have a duty to disclose any junior

 use, infringing or otherwise, to the USPTO. Magna Int'l, Inc. v. Deco Plas, Inc.,

 2010 WL 2044873, at *11 (N.D. Ohio May 21, 2010) (“Defendant has provided no

 evidence that plaintiff lacked a good faith belief that it was the senior user.



                                            10
Case 4:19-cv-11611-SDD-APP ECF No. 37, PageID.1120 Filed 02/02/21 Page 11 of 19




 Plaintiff similarly had ‘no duty to disclose’ subsequent use even if it were aware”).

 Here, CEI Group maintains because it had a good faith belief that it was a senior

 user, its oath cannot be fraudulent. See Whirlpool Props., 2005 WL 3088339 at

 *25 (“if an applicant has a good-faith belief that it is the senior user, then the oath

 cannot be fraudulent.”); see also, Rosso & Mastracco, Inc. v. Giant Food Inc., 720

 F.2d 1263, 1266 (Fed. Cir. 1983) (“the failure to reveal junior users is not

 fraudulent”).

       CEI Materials, on the other hand, contends that Lucky’s is inapposite

 because its “clearly established rights” framework does not apply where CEI

 Materials has plausibly alleged senior or co-existing rights, not junior rights.

 Professional’s Choice Sports Medicine Prods., Inc. v. Eurow & O’Reilly Corp.,

 2014 WL 524007, *4 (S.D. Cal. Feb. 10, 2014) (Clearly established rights

 conferred by a “court decree, by the terms of a settlement, or by a registration” are

 “merely three examples by which a junior user can show clearly established

 rights.”) (emphasis in original). CEI Materials points out that CEI Group agrees

 that if a litigant plausibly alleges that a trademark applicant knowingly and

 willfully failed to disclose another’s senior common law rights, it is not required to

 show “clearly established rights.” (ECF No. 23, PageID.755, citing ECF No. 19 at

 PageID.405-406). Accordingly, CEI Materials argues that if the court finds that it

 has alleged facts sufficient to raise a reasonable inference that CEI Group



                                            11
Case 4:19-cv-11611-SDD-APP ECF No. 37, PageID.1121 Filed 02/02/21 Page 12 of 19




 knowingly and willfully failed to disclose its senior and/or co-existing rights to the

 USPTO in connection with the ’215 application, then the fraud claims survive. See

 Professional’s Choice Sports, 2014 WL 524001, *5 (“A trademark applicant needs

 to disclose to the USPTO those users it knows to have superior or clearly

 established rights in the proposed mark.”) (emphasis in original).

       According to the theory of liability outlined in Professional’s Choice Sports,

 a trademark application oath may still constitute a fraud on the USPTO if: (1) CEI

 Materials used the CEI mark at the time the oath was signed; (2) CEI Materials had

 legal rights superior to the mark over CEI Group’s; (3) CEI Group knew of CEI

 Materials’ superior rights; and (4) CEI Group intended to procure a registration to

 which it is not entitled to. See Professional’s Choice Sports, 2014 WL 524001, *5.

 Focusing on the third requirement, CEI Materials cites several facts to support its

 claim that CEI Group knew of its senior or co-existing right in the CEI mark for

 wall panel installation goods and services when it applied for the ‘215 Registration.

 First it says that CEI Group knew of CEI Materials as a wall panel fabricator and

 provider dating back to 2012 when they worked together on a wall panel project

 and CEI Group admits it knew CEI Materials installed wall panels dating back to

 2013. (ECF No. 23, PageID.761-762, citing ECF No. 16, PageID.254, ¶¶ 49-50

 and ECF No. 20, PageID.515-516, ¶¶ 45-47). CEI Materials also points to its

 October 4, 2018 response to the cease and desist letter, in which it says it claimed



                                           12
Case 4:19-cv-11611-SDD-APP ECF No. 37, PageID.1122 Filed 02/02/21 Page 13 of 19




 senior or co-existing rights. In that letter, CEI Materials informed CEI Group that

 CEI Materials was a “well-established” company, which has “special[ized] in

 architectural panel system fabrication and installation nationwide,” and that it has

 been a “nation-wide industry leader” in the wall panel space for “nearly a decade.”

 (ECF No. 17, PageID.336, ¶ 49; ECF No. 17-4, Ex. C). CEI Group then signed the

 ’215 oath just two months later without disclosing CEI Materials’ existence or its

 claimed rights. Id. at PageID.336, ¶ 50. Hence, according to CEI Materials, the

 parties’ prior industry dealings coupled with this exchange of correspondence

 allows the court to reasonably infer that CEI Group knew of its senior and/or co-

 existing rights in the CEI Mark.

       As explained in Professional’s Choice Sports, “[w]ith regards [sic] to a

 fraudulent statement in a trademark application, the plaintiff must plead particular

 facts which, if proven, would establish that, as of the application filing date, the

 [applicant] believed that the plaintiff had superior or clearly established rights and

 that a likelihood of confusion would result from the applicant’s use of its marks.

 Alternatively, the plaintiff must plead particular facts (e.g., substantial identity

 between the parties’ marks and goods or services ... ), which if proven, would

 establish that, at the time the application was filed, [the applicant] had no

 reasonable basis for its averred belief that no other person had the right to use the

 same or a confusingly similar mark on or in connection with the goods or services



                                            13
Case 4:19-cv-11611-SDD-APP ECF No. 37, PageID.1123 Filed 02/02/21 Page 14 of 19




 identified in the application.” Id. at *7 (citing Intellimedia Sports Inc. v.

 Intellimedia Corp., 43 U.S.P.Q.2d 1203, 1997 WL 398344, *4 (Trademark Tr. and

 App. Bd. 1997)).

       The court in Professional’s Choice Sports found that the complaint

 sufficiently stated the knowledge of falsity/scienter factor based on the following

 five factual allegations: (1) the results of defendant’s trademark clearance search

 which revealed the plaintiff’s earlier attempts to procure federal registration for the

 AIR RIDE mark; (2) the competitor relationship between the two parties in a field

 where the plaintiff had enjoyed “decades of commercial success” before defendant

 entered the field; (3) the defendant’s knowledge of the plaintiff and its marks by a

 co-founder of the defendant; (4) the defendant’s adoption of other product names

 imitating the plaintiff’s; and (5) the two parties’ products appearing in a common

 distributor’s catalogue. Notably, these facts differ in character from those alleged

 by CEI Materials here. While CEI Materials alleges that CEI Group was aware of

 CEI Materials’ existence, the work it performed, and the use of the CEI mark, the

 court fails to see how one can reasonably infer from these facts that CEI Group had

 knowledge of CEI Materials claimed superior rights. The letter on which CEI

 Materials relies does not include language evidencing any belief that CEI

 Material’s use of the mark was superior to CEI Groups. As explained in

 Professional’s Choice Sports, an applicant must disclose rights not use. Id. at *5



                                            14
Case 4:19-cv-11611-SDD-APP ECF No. 37, PageID.1124 Filed 02/02/21 Page 15 of 19




 (“[O]ne must disclose any knowledge of another’s rights in the mark, not just mere

 use of the mark.”) (emphasis in original); see also Quiksilver, Inc. v. Kymsta Corp.,

 466 F.3d 749, 755-756 (9th Cir. 2006) (“Mere knowledge . . . of another’s actual

 use of a mark is insufficient to show bad faith.”). The facts, as alleged by CEI

 Materials, merely show that CEI Group had knowledge of its use, not of its

 claimed rights. Accordingly, the court finds that CEI Materials has failed to state a

 claim for fraud and this claim is dismissed. 1

               2.      Trademark cancellation claim under 15 U.S.C. § 1119

        In its third counterclaim, CEI Materials seeks cancellation of CEI Group’s

 ‘215 Registration based on the fraud alleged in Count II. A party may seek to

 cancel another party’s trademark if that party obtained the trademark through

 fraud. 15 U.S.C. §§ 1064(3), 1119. Section 1119 provides that

               In any action involving a registered mark the court may
               determine the right to registration, order the cancellation
               of registrations, in whole or in part, restore canceled
               registrations, and otherwise rectify the register with
               respect to the registrations of any party to the action.

 15 U.S.C. § 1119. Under § 1119, CEI Materials’ request to cancel CEI Group’s

 federal trademark must be supported by showing that 1) CEI Materials “has standing

 to petition for cancellation because it is likely to be damaged,” and 2) “there are valid



        1
          Given this conclusion, the other arguments raised by CEI Group in support of its
 motion to dismiss the fraud claim need not be addressed.


                                               15
Case 4:19-cv-11611-SDD-APP ECF No. 37, PageID.1125 Filed 02/02/21 Page 16 of 19




 grounds for discontinuing registration.” CFE Racing Prod., Inc., v. BMF Wheels,

 Inc., 793 F.3d 571, 593 (6th Cir. 2005) (quoting Coach House Rest v. Coach & Six

 Rests, 934 F.2d 1551, 1557 (11th Cir. 1991)).

        CEI Group claims that CEI Materials cannot maintain its cause action under

 § 1120 and thus lacks standing to seek cancellation under § 1119 based on the

 fraud claim. 2 (ECF No. 19, PageID.410-411). CEI is correct. See e.g., East Iowa

 Plastics, Incorporated v. PI, Incorporated, 832 F.3d 899 (8th Cir. 2016) (Section

 1119 “only provides a remedy for some other violation of the trademark laws, not

 an independent cause of action” and thus, the district court had no jurisdiction to

 cancel a trademark registration where it found that the other party suffered no

 damages, as that party had no standing to pursue the cancelation remedy.) (cited

 with approval in Graminex, L.L.C. v. Aktiebolaget Cernelle, 451 F.Supp.3d 732,

 742 (E.D. Mich. 2020) (Lawson, J.)). As set forth above, Count II is dismissed

 because CEI Materials failed to state a claim on which relief may be granted.

 Accordingly, Count III must also be dismissed.

        D.      Motion to Strike

        A Rule 12(f) motion to strike provides that “[t]he court may strike from a

 pleading an insufficient defense or any redundant, immaterial, impertinent, or


        2
           CEI Materials also seeks cancellation of the ‘215 Registration based on priority of use,
 as set forth in Count IV of its countercomplaint. (ECF No. 17, PageID.348-351). CEI Group has
 not moved to dismiss this claim and the court expresses no opinion on its merits.


                                                16
Case 4:19-cv-11611-SDD-APP ECF No. 37, PageID.1126 Filed 02/02/21 Page 17 of 19




 scandalous matter.” Fed.R.Civ.P. 12(f). “Motions to strike are viewed

 with disfavor and are not frequently granted.” Operating Engineers Local 324

 Health Care Plan v. G & W Const. Co., 783 F.3d 1045, 1050 (6th Cir. 2015).

 However, a 12(f) motion is properly granted when “plaintiffs would succeed

 despite any state of the facts which could be proved in support of the

 defense.” Hemlock Semiconductor Operations, LLC v. SolarWorld Indus. Sachsen

 GmbH, 867 F.3d 692, 697 (6th Cir. 2017). It is a well-established principle that

 “striking a pleading should be sparingly used by the courts.” Brown & Williamson

 Tobacco Corp. v. United States, 201 F.2d 819, 822 (6th Cir. 1953). Motions to

 strike are granted to “avoid the expenditure of time and money that . . . arise from

 litigating spurious issues.” Operating Engineers Local 324 Health Care Plan, 783

 F.3d at 1050 (quoting Kennedy v. City of Cleveland, 797 F.2d 297, 305 (6th Cir.

 1986)).

       CEI Group moves to strike paragraphs 43-50, 71, 73, 76, 79, 88, 90, 93, and

 96 for referring to its outside trademark counsel and signatory by name. (ECF No.

 19, PageID.387). CEI Group claims that its counsel’s identification is

 “immaterial” and “serves no purpose than to disparage” its counsel since no claims

 are brought against its counsel in her individual capacity. (ECF No. 19,

 PageID.387-88). CEI Group places emphasis on the “twenty-three references to

 the signatory” and claims that the repetition “can only serve as an attempt to



                                          17
Case 4:19-cv-11611-SDD-APP ECF No. 37, PageID.1127 Filed 02/02/21 Page 18 of 19




 ‘unnecessarily reflect[] on [her] moral character . . . [and] detract[] from the dignity

 of the court.’” (ECF No. 19, PageID.411). CEI Group suggests that CEI Materials

 should have only referred to CEI Group, rather than its outside trademark counsel

 and signatory. (ECF No. 26, PageID.816). However, where the paragraphs

 “contain evidence that would otherwise be inadmissible, a court should disregard

 the inadmissible evidence, rather than striking it from the record.” See State Mut.

 Life Assur. Co. of America v. Deer Creek Park, 612 F.2d 259, 264 (6th Cir.1979).

 Striking paragraphs that refer to CEI Group’s outside trademark counsel by name

 would be appropriate only if the requested paragraphs to be stricken had “no

 possible relation to the controversy.” Brown & Williamson Tobacco Corp., 201

 F.2d at 821-22. This is not the case.

       CEI Materials alleges that CEI Group’s counsel and state of mind are

 relevant to CEI Materials’ § 1120 trademark fraud. (ECF No. 23, PageID.767).

 CEI Materials bases its argument on the heightened pleading standards of Rule

 9(b), which requires identifying the speaker. (ECF No. 23, PageID.767). CEI

 Materials further alleges that CEI Group’s counsel is the speaker since she is the

 signatory for the trademark application oath and her “state of mind is at issue.”

 (ECF No. 23, PageID.767).

       The court agrees and finds that the paragraphs identifying her by name are

 pertinent to CEI Materials fraud claim. As CEI Group’s signatory, outside counsel



                                           18
Case 4:19-cv-11611-SDD-APP ECF No. 37, PageID.1128 Filed 02/02/21 Page 19 of 19




 represented CEI Group when she signed the trademark registration oath, which

 played an important role in determining whether a material fact was fraudulently

 alleged under § 1120. The oath required the person signing the trademark

 application to swear “[t]o the best of the signatory’s knowledge and belief.” (ECF

 No. 17, PageID.334-35). CEI Materials’ § 1120 fraud claim is dependent on

 whether CEI Group, through its signatory, made a fraudulent representation of

 material fact by failing to disclose CEI Materials in its oath. The identification of

 CEI Group’s counsel’s name was for the purpose of meeting the heightened

 pleading standards under Rule 9(b), thus having relevance to the proceedings.

 Since outside counsel signed the oath and exchanged correspondence with CEI

 Materials concerning its use of the mark, the paragraphs asserting her role are

 relevant to the heightened pleading standard for CEI Materials’ § 1120 claim. Of

 course, ultimately, the court has concluded that the allegations of the complaint are

 insufficient to state a claim for fraud. But it disagrees with CEI Group’s assertion

 that the naming of the signatory was immaterial. Therefore, the court DENIES

 CEI Group’s Motion to Strike paragraphs 43-50, 71, 73, 76, 79, 88, 90, 93, and 96

 referencing to its outside trademark counsel by name.

       IT IS SO ORDERED.

 Dated: February 2, 2021                        s/Stephanie Dawkins Davis
                                                Stephanie Dawkins Davis
                                                United States District Judge



                                           19
